Me. Justice Aldrey
delivered the opinion of the court.
The appellant, Luis Sanders, was tried in the District Court of San Juan, Section 2, on appeal from a conviction on *65a complaint filed against him and others for disturbing th@ public peace daring a fight in which they engaged, thus rais--ing a disturbance in the neighborhood, and this is an appeal from the judgment of conviction rendered against him there.-
The transcript of the record contains a statement of the case duly approved by-the judge of the court below, but the appellant failed to file a brief or to appear at the hearing of the appeal. The fiscal of this court both in his written statement and in his oral argument asked this court to affirm the judgment.
The transcript before us does not show that the appellant took exception to any of the rulings of the court below during the progress of the trial, and the evidence being contradictory and the conflict having been adjusted by the' lower court there is no reason why we should disturb its findings.
No error having been committed rendering the judgment appealed from null and void the same should be affirmed.

Affirmed.

Chief Justice Hernandez and Justices MacLeary, Wolf and del Toro concurred.